                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO. 5:18-CR-21-1-FL



UNITED STATES OF AMERICA


                                                             ORDER
                       v.


ROBERT MANLEY NARRON



      Upon motion of the Defendant, for good cause shown, it is hereby ORDERED

that Defendant’s proposed sealed filing made on 11 October 2018 be sealed until

further order of the court.

      It is further ORDERED that the Clerk of Court provide a filed copy of the

sealed filing to counsel for the Government and Defendant.

      SO ORDERED.

               11th day of October, 2018.
      This the ____


                                            ____________________________________
                                            Honorable Louise W. Flanagan
                                            United States District Judge
